Title: To George Washington from Major General Robert Howe, 1 May 1780
From: Howe, Robert
To: Washington, George


          
            Dear sir
            Highlands [N.Y.] 1st May 1780
          
          I have found Occasion to send down —— with a Flag to new York, as I want him to brighten his chain, and as some late instances give me reason to think the Enemy have Confidence in him; he has not of late given me any intelligence, but if he gets Access to New York I think he must on his return be able to communicate somthing Substantial. Colo. Gouvion is just on the Point of finishing the works at Stoney & Verplanks Points, and as Major Mournong [Murnan] has been wounded in a Duel, and is unfit for duty, I should wish Colo. Govion Could Stay until those works were Completed. If it was agreeable to your Excellency to call up Colo. Kosciuszko instead of Colo. Gouvion, I am persuaded the Business here would proceed with full as much rapidity. he has a better method of Facilitating the Operation and of Accommodating to the Temper of the men and therefore Effects more in less time than the other can do however in other Respects Meritorious. Beside this he is more interested in the Works Number 1. 2. and 3, which I look upon to be very Consequential to this Post, and which I am Exceedingly Anxious to have finished, Your Excellency will Excuse this liberty and

Determine as you please—The Quantity of Cattle which Connecticut had offered us, not one Head of which we have for many weeks had, and the great Droves of them that are as I am inform’d continually going down to Newport in Rhode Island and are sold for hard money, is not only an Alarming Circumstance, but Awakens Suspicions of the Enemy’s receiving them, Especially as some of my Emissaries have inform’d me, that it has been Boasted of at new York, that they constantly receive supplies of Beef from Connecticut, and that Vessels loaded with newly Salted Provision have been seen going down the sound to New York; I thought it my Duty to mention this to you sir, and to inform you that as I keep several Boats upon the sound to obtain intelligence under prudent and Spirited Persons, I shall send instructions to them to Endeavour at Capturing some of these Vessels in order to trace if possible, this Evil to its Origin & As none of the Vessels are convoyed and most of them are unarm’d it may I am persuaded be Easily Effected. As much of this Provision however goes Out to Sea before it Reaches New York, I Shall write to the Governour in Providence informing him of this matter, who may I should think fall upon measures to check this infernal Commerce in a great measure if not intirely. To complain of a State in a Publick letter would be as improper, as not to speak to you sir sincerely of them in a Private one, Especially upon a Conduct by which the Army suffers. There is sir such an Apathy, such an Inertion in the State of Connecticut, in all matters relativ⟨e⟩ to the army to say no worse of it, that ou⟨r⟩ Distresses if they have not been Occasion’d by it, will Certainly be encrease’d and Prolonged. Indeed acts of that state instead of Aiding and Cooperating with these measures upon which the maintenance of this Post and almost the being of this army Depends, rather retard and impede the Operations of our Executive Officers, by using Quick and forced Construction of a system of Laws at best not Liberal, Even in the utmost Extent of them, and which seem to have been rather Compulsory Sacrifices, than Generous Offerings to the Common Cause. Indeed the state it self apears to be so Self Concenter’d that without they can be Roused and animated very little can be Expected in our favour, Either from their Exertions, or from their Encouragement or Even indulgence to Ours. may I sir take the liberty to suggest that if you would Drop A line to the Governour of that state, to induce him to Aid, at this Critical time our Quarter Masters and Commissaries, I think it might have a very Salutary Effect, Especially As their Legislature is at this time Convened. Should you differ from me in Sentiments you will please excuse the liberty I have taken, and impute it to the true motive my desire to Serve the Army—The inclos’d paper will Shew Your Excellency what a Glorious measure they have fallen upon to Serve Us, and

what a laudable Use they have made of the Gigantick Power with which Congress have been Pleas’d to invest them. By this Noble Stroke Every Quarter master and Commissary in their Power (and these happen to be those we at this time most depend upon for supplies) are Suspended, or at least intirely Called Off from the Duties of their Station, the army here I fear will absolutely starve in consequence of it, and had they laid a plan to Effect this purpose I know of none more likely to succeed than that above mention’d.
          When I consider my Dear General the Numberless Perplexities and Embarrassments by which you are Enveloped Continually, I do not more Applaud Your greatness and Equanimity of mind, than I wonder how it is possible for You to find Methods to extricate yourself from them, certain I am that it would be absolutely impossible were you not uncommonly fraught with Resources, and Endued with a Fortitude few, if any, possess, and I think it may be truly said of you, that the Difficulties you surmount ought to be attended with more Glory than three fourths of the Victories we read of. these Sir are some of the sentiments I Entertain of you, and as I disdain to adulate any man, and should despise those who Could Suspect me of it, I shall make no apology for Expressing them, Either to you, or of you, as Occasion may Call them forth, for if my Good Opinion of you is of any Consequence to you be assured sir you have it. I am Dear sir with the greatest respect and most Sincere affection your Excellency’s most Obedient very hum. servt
          
            Robt Howe
          
        